Citation Nr: 0918003	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  00-04 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1972 to 
November 1975.  This matter comes back before the Board of 
Veterans' Appeals (Board) on Remand from the United States 
Court of Appeals for Veterans Claims regarding a Board 
decision rendered in July 2006. This matter was originally on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia and arthritis, at 
its worst, is manifest by flexion to 75 degrees and extension 
to 6 degrees which includes additional limitation of flexion 
due to pain following repetitive use and no objective 
findings of instability or subluxation.

2.  Prior to September 17, 2009, the Veteran's left knee 
chondromalacia and arthritis, at its worst, was manifested by 
flexion to 90 degrees and full extension and no objective 
findings of instability or subluxation.

3.  Since September 17, 2008, the Veteran's left knee 
chondromalacia and arthritis, at its worst, has been 
manifested by flexion to 80 degrees and extension to 30 
degrees which includes additional limitation of flexion due 
to pain following repetitive use and no objective findings of 
instability or subluxation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
the Veteran's right knee chondromalacia and arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2008).

2. Prior to September 17, 2008, the criteria for an 
evaluation in excess of 10 percent for the Veteran's left 
knee chondromalacia and arthritis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2008).

3. Since September 17, 2008, the criteria for an evaluation 
of 40 percent, but no higher, for the Veteran's left knee 
chondromalacia and arthritis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2008 Remand, the Appeals 
Management Center (AMC) requested that the Veteran provide 
information as to all treatment for his knee disabilities 
after October 2005, obtained records identified by the 
Veteran, obtained VA clinical documentation pertaining to the 
Veteran's treatment after 2006, scheduled the Veteran for a 
VA examination, readjudicated the Veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's March 2008 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in May 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Vazquez-Flores, 22 Vet. 
App. at 37.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, how VA determines disability ratings and effective 
dates, the Diagnostic Codes for limitation of flexion and 
extension of the leg, and other evidence VA considers in 
determining evaluations such as impact the condition has on 
employment, and provided examples of evidence that may affect 
how the disability rating is assigned.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2008 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in December 1998, 
December 1999, March 2003, October 2005, and September 2008. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2008 VA examination report is thorough.  The examinations in 
this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected knee disabilities are each 
evaluated as 10 percent  disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, for limitation of flexion of 
leg.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under Code 5257, the Veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.  

The Veteran filed his claim for an increased evaluation in 
October 1998.

At a December 1998 VA examination for compensation purposes, 
the Veteran complained of chronic bilateral knee pain and 
swelling and recurrent right knee subluxation.  He reported 
that he used a Canadian crutch.  On examination of the knees, 
the Veteran exhibited a range of motion of 0 to 130 degrees, 
bilaterally; crepitation; tenderness; and no ligamental 
instability.  Contemporaneous x-ray studies of the knees 
revealed moderate bilateral degenerative changes and left 
knee Osgood-Schlatter's disease.  The Veteran was diagnosed 
with minor right and left knee degenerative arthritic changes 
and Osgood-Schlatter's disease.

In his September 1999 notice of disagreement, the Veteran 
advanced that his knees were unstable and gave way 
frequently.  He stated that his knee disabilities 
necessitated the use of crutches.

At a December 1999 VA examination for compensation purposes, 
the Veteran complained of chronic bilateral knee pain which 
was exacerbated by use of the stairs.  The examiner observed 
that the Veteran had an antalgic gait and used crutches.  On 
examination, the Veteran exhibited a "full" bilateral range 
of motion of the knees of 0 to 135 degrees with tenderness; 
no crepitation; and no ligamental instability.  An impression 
of osteoarthritis of the knees was advanced.

In his March 2000 Appeal to the Board (VA Form 9), the 
Veteran stated that he experienced chronic bilateral knee 
pain and giving way which caused him to fall repeatedly and 
significantly limited his physical activities.  He reported 
that he had been told by treating VA medical personnel that 
he was too young to undergo a total knee replacement.

A June 2000 VA treatment record states that the Veteran 
complained of bilateral knee pain which was exacerbated by 
climbing stairs.  Treating VA medical personnel observed that 
a range of motion of the knees of 0 to 125 degrees with pain; 
no patellar apprehension or grinding; and no ligamental 
instability. An impression of bilateral knee pain with 
"[questionable] intra-articular/radicular etiology" was 
advanced.

A November 2000 VA orthopedic reevaluation for bilateral 
knees shows full range of motion and ligaments stable.

A May 2001 Anesthesiology Pain Clinic record indicates that 
the Veteran reported that he fell twice and it was hard to 
walk.  

In his March 2002 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran advanced that his knee disabilities had worsened; 
caused his knees to lock when he knelt; and interfered with 
his vocational activities including lifting heavy objects.

An April 2002 VA orthopedic evaluation indicates that the 
Veteran complained of progressive bilateral knee pain and 
locking. He clarified that he used a cane for ambulation.  
The treating VA physician observed "full" range of motion 
of the knees with joint line tenderness and "good" 
ligamental stability.

At a March 2003 VA examination for compensation purposes, the 
Veteran complained of progressive bilateral knee pain; 
frequent giving way and locking of the knees with associated 
falls; and an impaired ability to use the stairs, to run, and 
to kneel.  He indicated that he used knee braces and a cane 
to ambulate.  The VA examiner observed that the Veteran 
walked with an antalgic gait and used a cane.  On examination 
of the knees, the Veteran exhibited a range of motion of 0 to 
125 degrees with pain at full flexion, bilaterally; 
significant pain on palpation of the joints; and no 
ligamental instability.  Contemporaneous x-ray studies of the 
knees revealed minimal degenerative changes.  The Veteran was 
diagnosed with bilateral knee degenerative joint disease.

A May 2003 Orthopedic Outpatient report noted crepitus, 
stable varus/valgus, and minimal effusion.

In an October 2003 written statement, the Veteran advanced 
that his knees locked and caused him to fall.  He stated that 
he had been unemployed for over two years due to his knee 
disabilities.

An August 2004 VA hospital summary states that the Veteran 
was involved in a July 2004 motorcycle accident and sustained 
a left knee tubercle avulsion. 

A January 2005 VA orthopedic evaluation indicates that the 
Veteran complained of chronic bilateral knee pain. On 
examination, the Veteran exhibited a right knee range of 
motion of 0 to 95 degrees with tenderness and effusion; a 
left knee range of motion of 0 to 90 degrees with tenderness 
and effusion; and no ligamental instability. An impression of 
chronic bilateral knee pain was advanced.

A March 2005 Orthopedic Clinic note indicates that the 
Veteran complained of chronic bilateral knee pain and 
frequent giving out of the knees. On examination of the 
knees, the Veteran exhibited a right knee range of motion of 
0 to 100 degrees with pain; a left knee range of motion of 0 
to 110 degrees with pain; and no joint instability. 
Contemporaneous magnetic resonance imaging studies of the 
knees revealed findings consistent with possible right medial 
and lateral meniscal tears; a right femoral lateral condyle 
bone contusion/osteochondral fracture; chronic left knee 
tendinosis; and a left tibial anterior tubercle avulsion.  An 
impression of "chronic [bilateral] diffuse knee pain 
[degenerative joint disease], no mechanical symptoms 
[magnetic resonance imaging] shows meniscal degeneration with 
pre-existing avulsion of [left] tibial tubercle" was 
advanced. 

At an October 2005 VA examination for compensation purposes, 
the Veteran exhibited right knee passive and active ranges of 
motion 0 to 112 degrees with pain; left knee passive and 
active ranges of motion 0 to 114 degrees with pain; and no 
crepitation or ligamental instability.  Contemporaneous x-ray 
studies of the knees revealed findings consistent with 
minimal hypertrophic arthritic changes and joint line 
narrowing.  The Veteran was diagnosed with right knee and 
left knee arthritis and chondromalacia.

The above evidence was used in a July 2006 Board decision 
which denied increased evaluations for the Veteran's service-
connected right and left knee chondromalacia and arthritis.  
In December 2006, the Secretary filed a Motion for Remand; 
and in a February 2007 Order, the Court of Appeals for 
Veteran's Claims (Court), granted that motion.  In the Motion 
for Remand, the Secretary found the Board had failed to 
address referral of the Veteran's claims for consideration 
under 38 C.F.R. § 3.321.

In March 2008, the Board remanded the case for additional 
development.  In May 2008, VA sent a letter to the Veteran 
requesting information as to all treatment of his knee 
disabilities after October 2005.  In July 2008, the Veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
which noted that he had not really been treated since October 
2005 but that he did have some physical therapy and 
volunteered to send the records. 

VA treatment records between March 2005 and September 2008 
indicate consistent complaints of pain and frequent 
complaints of giving way in his knees.  In July 2008, the 
Veteran reported a history of falls due to buckling of his 
knees.  Range of motion exercises in January 2005 show normal 
extension and flexion to 90 degrees with no varus or valgus 
laxity.  Range of motion exercises in March 2005 show normal 
extension and flexion to 100 degrees on the right and 110 
degrees on the left with stable varus and valgus stress.  
Range of motion exercises in March 2006 show full range of 
motion and stable ligaments with varus and valgus stressing 
as well as anterior drawer and Lachmans testing.  

The Veteran underwent a VA examination in September 2008.  
The Veteran reported that both knees were painful, stiff, and 
give way with occasional falling and that pain awakens him at 
night.  The Veteran reported that the instability was worse 
than the pain.  The Veteran also reported that he takes 
morphine and oxycodone for back pain which helps his knee 
pain a little and has received cortisone and Hyalgan 
injections into both knees with little benefit.  The Veteran 
reported not being able to kneel, work on hands and knees, or 
work under his car.  The Veteran reported that he has been 
retired since about 2001 and stated that he doesn't do much 
during the day - he works around his house, has a permit to 
hunt from his deck, and is able to drive and walk short 
distances.  The Veteran reported that he had been told it 
would be several years until knee replacement could be done.  

Physical examination demonstrated that assistive aids were 
frequently needed for walking, including orthotic inserts and 
two canes.  The Veteran denied incapacitating episodes of 
arthritis but noted that he was only able to stand for 15 to 
30 minutes and only able to walk about one block.  The 
Veteran's gait was wide based, and it was noted that he could 
move a few feet without his canes but uses bilateral Canadian 
canes for walking more than a few feet.  Range of motion 
exercises demonstrated 3 degrees to 93 degrees, 6 degrees to 
70 degrees, and 6 degrees and 75 degrees on the right as well 
as 28 degrees to 90 degrees, 30 degrees to 85 degrees, and 30 
degrees to 80 degrees on the left.  The examiner noted that 
the limitations noted on range of motion testing were not 
consistent with the Veteran's function in ADLs.  The examiner 
noted that the range of motion measurements showed additional 
limitation of motion of the right knee from 93 to 75 degrees 
(18 degrees) with repetition due to pain and the left knee 
showed additional limitation of motion from 90 degrees to 80 
degrees (10 degrees).  The examiner noted tenderness with 
light palpation all areas around patellae of both knees, 
painful movement, and guarding of movement in both knees.  
The examiner also noted that guarding of knee movement 
prevents McMurray test.  There was no loss of a bone or part 
of a bone, no inflammatory arthritis, no bumps consistent 
with Osgood-Schlatters Disease, no crepitation, no mass 
behind the knee, no grinding, no clicks or snaps, and no 
patellar abnormality.  The examiner noted severe guarding and 
complaints of pain with all examination attempts.  The 
Veteran was able to remove and don shoes and pants without 
assistance but with grunts and groans and awkward movements.  
It was noted that the Veteran's weight was 310 pounds and his 
height was 67 inches. 

The examiner diagnosed chondromalacia and osteoarthritis of 
both knees.  The examiner noted that the Veteran's service-
connected knee disabilities prevent the Veteran from 
participating in sports and cause severe effects on daily 
activities such as chores, exercise, recreation, moderate 
effects on shopping and traveling, and mild effects on 
bathing, dressing, and toileting.  The examiner stated that 
the service-connected knee conditions preclude any vocational 
pursuit which would require standing for more than 10-15 
minutes at a time, kneeling, stooping, or walking more than a 
few yards.  The examiner noted that the Veteran would be able 
to do sedentary or bench work provided such employment did 
not require the above limitations.  The examiner noted that 
the Veteran was able to drive about 75 miles from his home to 
the VAMC, then walk with bilateral Canadian canes, at least 
300 yards within the hospital to the physical therapy clinic, 
then to the C&P examination office, and then back to the 
parking lot.  He was able to sit comfortably while the 
medical history was taken.    

Based on the evidence of record, the Board finds that the 
Veteran's right knee disability during the entire period and 
the Veteran's left knee prior to September 17, 2008, have 
been accurately evaluated.  The Veteran's range of motion has 
not been shown to be limited to 45 degrees of flexion or 10 
degrees of extension in either knee, and there have been no 
objective findings of recurrent subluxation or lateral 
instability.  As such, even a compensable rating is not 
warranted under Diagnostic Code 5257, 5260, or 5261 anytime 
during the appeal period for the right knee and prior to 
September 27, 2008 for the left knee.  

However, since September 17, 2008, the Veteran has 
demonstrated extension limited to 30 degrees, warranting a 40 
percent rating.  The Board does not find that a disability 
rating in excess of 40 percent is warranted for the Veteran's 
service-connected left knee disability.  Extension has not 
been shown to be limited to 45 degrees and there is no 
evidence of ankylosis.  In addition, with the findings of 
arthritis and some limitation of motion, functional loss must 
be considered.  However, even taking into account the 
notations of knee pain, the Board finds that the evidence is 
insufficient to show that the loss of motion in the right 
knee or left knee prior to September 17, 2008, more nearly 
approximates the criteria for a 20 percent rating or the left 
knee since September 17, 2008, more nearly approximates the 
criteria for a 50 percent rating under either Diagnostic Code 
5260 or Diagnostic Code 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

The Board has considered the Veteran's numerous complaints of 
his knees "giving out", but there is just no objective 
evidence at any time during the appeal period of recurrent 
subluxation or instability which would warrant an additional 
rating pursuant to Diagnostic Code 5257.

Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected knee 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
September 17, 2008, for chondromalacia of the left knee is 
denied.

Entitlement to an evaluation of 40 percent, but no higher, 
since September 17, 2008, for chondromalacia of the left knee 
is granted, granted subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


